Title: To James Madison from Charles Peale Polk, 12 October 1809
From: Polk, Charles Peale
To: Madison, James


Sir,
City of Washington October 12th. 1809.
My feelings are deeply excited by the Step which I now take in addressing a letter to you, not knowing in what light it may be viewed. But of this I am conscious that I do it with the most respectful motive. I take the liberty of enclosing several letters for Your perusal, and among them One which I had the honor of receiving from you in April 1801, in which you were pleased to say “I shall not fail to make known your pretensions in every quarter where it may be requisite, and that it will afford me real pleasure, if in any, an opportunity of providing for the public service should be embraced with an accomplishment of your wishes & advantage.”
My Object in addressing you is to obtain your permission to use that letter on an Occasion of great importance to me at this time. It has long been the source of grief to my mind to know how grossly I was calumniated to you soon after the reception of that letter. I hope however that a probation for seven years of correct conduct in this City, has done away the unfavorable impression made upon your mind by the misrepresentation of my Character. For the highest ambition of my life is to stand well with the wise and good among my countrymen.
Before I close this letter, I deem it proper to state that an opportunity will shortly offer of serving the interest of a growing family by an increase of my Salary. The enclosed letters will explain that object, and believing that your letter to me will be highly important, I ask your consent to use it, which has never been done heretofore by me. I have the honor to be with very great respect, Sir, Your obedient Servant.
Charles Peale PolkPenn[s]ylvania Avenue near the Seven Buildings
